DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0319214).  Regarding claims 1 and 7, Lee teaches a method for a content recommendation streaming service (see Figure 4) of a moving means (300) mounted with sensors, comprising the steps of: measuring a weight of a passenger (via biometric sensors / cameras – see paragraphs [0021], [0043] and [0051]); determining information on the passenger according to a result of comparing the weight of the passenger with predetermined data (see paragraphs [0052], [0059]; also see step 402 in Figure 4; “processor” described in paragraph [0026]); and providing a content by using the information on the passenger (see step 406 in Figure 4; also see paragraphs [0056]-[0057] for description of outputs and their units).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0319214) in view of Beach et al. (US 11230246).  Regarding claims 2-3 and 8-9, it is described above what is disclosed by Lee.  Lee also teaches exterior cameras being used to collect data and provide the processor information (see paragraph [0023]).  However, Lee does not distinctly disclose wherein the determining of the passenger information is to determine the arrangement of seats, a presence of the passengers, the number of the passengers, and whether some of the passengers are infants.
Beach, in a similar field of endeavor, teaches an exterior scanner/camera/sensor (122) which has a processor that analyzes the captured video and determines the presence and number of passengers and whether a passenger is a child and if they are in the backseat (see column 11, lines 17-24).  The examiner notes that it would have been obvious to one having ordinary skill in the art to modify the exterior camera of Lee such that it can collect additional passenger information like number of passengers and whether they are children (as in Beach) to provide a driving user with more information for safety purposes.

Regarding claims 3 and 9, the examiner notes that the external camera/sensor of Lee provides the measuring and assessment of a user’s weight (see paragraphs [0021], [0043] and [0051]).  As this is modified by Beach (see above), the camera/sensor would provide data of the seat position of the child (see column 11, lines 17-24 of Beach where the scanner/sensor detects whether the child is in the backseat).

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0319214) in view of Jung et al. (US 2014/0172910).  Regarding claims 4 and 10, it is described above what is disclosed by Lee.  Lee also teaches collecting data on a user from various sensors (see step 400 in Figure 4).  However, Lee does not distinctly disclose wherein the providing of the content is to receive a feedback of a crying sound of the infants to recommend a content or control a volume of a speaker corresponding to the position of the car seat using artificial intelligence.
Jung, in a similar field of endeavor, teaches collecting data from a user and from the surrounding environment, processing the data and altering the internal environment of the vehicle to better suit the user.  The examiner notes that an infant crying would generate a degree of stress to a user.  Jung, in at least paragraphs [0013], [0050], and [0052], teaches recommending music content or volume control based upon detected stress levels of a user via artificial intelligence.  It would have been obvious to one having ordinary skill in the art to modify the processor (see paragraph [0026]) and data collection of Lee to collect stress inducing characteristics of a user (as in Jung) to better alter and assist the driving user during a vehicle trip.  

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0319214) in view of Beach et al. (US 11230246) and Harber et al. (US 2013/0080371).   Regarding claims 5 and 11, it is described above what is disclosed by Lee.  Lee also teaches checking the location of a vehicle/user via GPS (see paragraph [0044] – therefore, the processor can determine if a vehicle has reached a rest area).  Lee also teaches exterior cameras being used to collect data and provide the processor information (see paragraph [0023]).  However, Lee does not distinctly disclose wherein the determining of the passenger information is to determine the number of the passengers.
Beach, in a similar field of endeavor, teaches an exterior scanner/camera/sensor (122) which has a processor that analyzes the captured video and determines the presence and number of passengers (see column 11, lines 17-24).  The examiner notes that it would have been obvious to one having ordinary skill in the art to modify the exterior camera of Lee such that it can collect additional passenger information like number of passengers (as in Beach) to provide a driving user with more information for safety purposes.
However, Lee as modified by Beach, does not distinctly disclose the output unit recommending travel music based upon preferences of the remaining passengers.  Harber, in a similar field of endeavor, teaches a content recommendation system within a motor vehicle wherein providing content to a user involves checking the scenery in and around the vehicle via an image sensor (“camera” 108), storing the data (see paragraph [0029]), processing the data, and changing the output accordingly (see paragraphs [0042], [0049] and [0057]).  It would have been obvious to one having ordinary skill in the art to modify the system of Lee to utilize the exterior camera to collect environmental data (in and around the vehicle) and send that data to the internal processor to adjust the music output (as in Harber) to make the driving/riding experience more enjoyable (and safer) for the user.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0319214) in view of Harber et al. (US 2013/0080371).  Regarding claims 6 and 12, it is described above what is disclosed by Lee.  Lee also teaches exterior cameras being used to collect data and provide the processor information to adjust the internally provided content to a user (see paragraph [0023]).  However, Lee does not distinctly disclose wherein the providing of the content is to check a scenery through a sensor, sense actions in which some passengers temporarily get off or lower a window while the moving means is temporarily stopped in order for the passengers to see the scenery and change a music mode or control a volume according to the scenery using artificial intelligence.
Harber, in a similar field of endeavor, teaches a content recommendation system within a motor vehicle wherein providing content to a user involves checking the scenery around the vehicle via an image sensor (“camera” 108), storing the data (see paragraph [0029]), processing the data, and changing the output accordingly (see paragraphs [0042], [0049] and [0057]).  It would have been obvious to one having ordinary skill in the art to modify the system of Lee to utilize the exterior camera to collect environmental data and send that data to the internal processor to adjust the music output (as in Harber) to make the driving/riding experience more enjoyable (and safer) for the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636